— In consolidated proceedings to validate a petition designating Clifford E. Wilson, Pamela McL. Byers, Ronald Barcellino, Eileen P. Byrnes, Sara Schoenwetter and Marc C. Leavitt as candidates in the Democratic Party primary election to be held on September 9, 1986, for the party position of delegates to the 11th Judicial District Democratic Convention from the 37th Assembly District, Queens County, and to validate a petition designating Richard T. Tibbetts as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the party position of Male Member of the Democratic State Committee from the 37th Assembly District, Queens County, the appeals are from a judgment of the Supreme Court, Queens County (Di Tucci, J.), dated August 8, 1986, which dismissed the proceedings.
Judgment affirmed, without costs or disbursements.
The Supreme Court, Queens County, properly dismissed the validation proceedings (see, Matter of Pecoraro v Mahoney, 65 NY2d 1026; Matter of Sealy v Vann, 122 AD2d 919). Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.